     Case 1:20-cv-00554 Document 6 Filed 09/24/20 Page 1 of 4 PageID #: 23


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   BLUEFIELD DIVISION

SHANNA BRANDON,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Civil Action No. 1:20-00554
                                                    )
WARDEN REHERMAN,                                    )
                                                    )
       Defendant.                                   )

                     PROPOSED FINDINGS AND RECOMMENDATION

       Pending before the Court is Plaintiff’s “Motion for Voluntary Dismissal” (Document No.

5), filed on September 23, 2020. By Standing Order, this matter was referred to the undersigned

United States Magistrate Judge for submission of proposed findings of fact and a

recommendation for disposition pursuant to 28 U.S.C. § 636(b)(1)(B). (Document No. 2.)

                        FACTUAL AND PROCEDURAL HISTORY

       On August 21, 2020, Plaintiff, acting pro se, 1 filed what the Court construed as a

letter-form Complaint seeking relief pursuant to the Federal Tort Claims Act [FTCA], 28 U.S.C.

§§ 1346(b) and 2671, et seq. (Document No. 1.) By Order and Notice entered on August 24,

2020, the undersigned directed Plaintiff to amend her Complaint to specifically identify whether

she is asserting a claim under the FTCA, Bivens, or both. (Document No. 4.) Additionally, the

Court ordered Plaintiff to either pay the filing and administrative fee ($400) or submit an

Application to Proceed in Forma Pauperis or Without Prepayment of Fees. (Id.)

       On September 23, 2020, Plaintiff filed a “Motion for Voluntary Dismissal.” (Document

1
  Because Plaintiff is acting pro se, the documents which he has filed in this case are held to a
less stringent standard than if they were prepared by a lawyer and therefore, they are construed
liberally. See Haines v. Kerner, 404 U.S. 519, 520-21, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972).
      Case 1:20-cv-00554 Document 6 Filed 09/24/20 Page 2 of 4 PageID #: 24


No. 5.) Specifically, Plaintiff requests that this Court dismiss the above action without prejudice.

(Id.) Plaintiff explains that she is “waiting to complete the administrative remedy process.” (Id.)

Plaintiff states that she intends to refile the above action upon the completion of the

administrative remedy process. (Id.)

                                           ANALYSIS

       Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that a plaintiff may voluntarily

dismiss an action without a Court Order by filing “a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment[.]” Rule 41(a)(1)(B) states in

pertinent part, as follows:

       Unless the notice of dismissal or stipulation states otherwise, the dismissal is
       without prejudice. But if the plaintiff previously dismissed any federal – or state –
       court action based on or including the same claim, a notice of dismissal operates
       as an adjudication on the merits.

Rule 41(a)(2) of the Federal Rules of Civil Procedure provides that “[e]xcept as provided in Rule

41(a)(1), an action may be dismissed at the plaintiff’s request only by court order, on terms that

the court considers proper.” The purpose of the Rule respecting voluntary dismissal “is freely to

allow voluntary dismissals unless the parties will be unfairly prejudiced.” Davis v. USX Corp.,

819 F.2d 1270, 1273 (4th Cir. 1987). “A plaintiff’s motion under Rule 41(a)(2) should not be

denied absent substantial prejudice to the defendant.” Andes v. Versant Corp., 788 F.2d 1033,

1036 (4th Cir. 1986). It is well established that prejudice to the defendant does not result from

the prospect of a second lawsuit. See Vosburgh v. Indemnity Ins. Co. of North America, 217

F.R.D. 384, 386 (S.D. W.Va. Sep. 12, 2003). In considering a Motion under Rule 41(a)(2), the

District Court should consider the following relevant, but non-dispositive, factors: “(1) the

opposing party’s effort and expense in preparing for trial; (2) excessive delay or lack of diligence

on the part of the movant; (3) insufficient explanation of the need for a dismissal; and (4) the

                                                 2
     Case 1:20-cv-00554 Document 6 Filed 09/24/20 Page 3 of 4 PageID #: 25


present stage of the litigation, i.e., whether a motion for summary judgment is pending.” Id.

         Defendant has neither filed an Answer to Plaintiff’s Complaint nor otherwise pled.

Accordingly, the undersigned respectfully recommends that Plaintiff’s Motion requesting

voluntary dismissal of this action be viewed under Federal Rule of Civil Procedure 41(a)(1)(A)

and that the instant civil action be dismissed under Rule 41(a)(1)(A)(i) without prejudice. See

e.g., Camacho v. Mancuso, 53 F.3d 48, 51 (4th Cir. 1995)(Rule 41(a)(1) “only allows a unilateral

dismissal prior to a defendant’s filing an answer to the complaint or filing a motion for summary

judgment.”)

                           PROPOSAL AND RECOMMENDATION

         The undersigned therefore hereby respectfully PROPOSES that the District Court

confirm and accept the foregoing findings and RECOMMENDS that the District Court

GRANT Plaintiff’s “Motion for Voluntary Dismissal” (Document No. 5), DISMISS Plaintiff’s

Complaint (Document No. 1) without prejudice and remove this matter from the Court’s docket.

         The Plaintiff is hereby notified that this “Proposed Findings and Recommendation” is

hereby FILED, and a copy will be submitted to the Honorable United States District Judge

David A. Faber. Pursuant to the provisions of Title 28, United States Code, Section 636(b)(1)(B),

and Rule 6(d) and 72(b), Federal Rules of Civil Procedure, the parties shall have fourteen (14)

days (filing of objections) and three (3) days (if received by mail) from the date of filing of this

Findings and Recommendation within which to file with the Clerk of this Court specific written

objections identifying the portions of the Findings and Recommendation to which objection is

made and the basis of such objection. Extension of this time period may be granted for good

cause.

         Failure to file written objections as set forth above shall constitute a waiver of de novo


                                                 3
      Case 1:20-cv-00554 Document 6 Filed 09/24/20 Page 4 of 4 PageID #: 26


review by the District Court and a waiver of appellate review by the Circuit Court of Appeals.

Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); Thomas v. Arn, 474 U.S. 140, 155

(1985); Wright v. Collins, 766 F.2d 841, 846 (4th Cir. 1985); United States v. Schronce, 727

F.2d 91, 94 (4th Cir. 1984). Copies of such objections shall be served on opposing parties,

District Judge Faber and this Magistrate Judge.

       The Clerk is requested to send a copy of this Proposed Findings and Recommendation to

Plaintiff, who is acting pro se.

       Date: September 24, 2020.




                                                  4
